Citation Nr: 0805046	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-32 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral knee 
disorder, secondary to service-connected pes planus.

3.  Entitlement to service connection for low back disorder, 
secondary to service-connected pes planus.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Entitlement to service connection for depression, 
secondary to service-connected pes planus or residuals of 
right shoulder injury.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to August 
1975.  He had subsequent active duty for training with the 
Louisiana National Guard.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.  A prior June 2000 final decision on the claim for 
service connection for right shoulder injury was subject to 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  106 P.L. 475, 114 Stat. 2096 (2000).

The issues of entitlement to service connection for residuals 
of a right shoulder injury and entitlement to service 
connection for depression, secondary to pes planus or 
residuals of right shoulder injury, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's current sleep apnea is related to his 
active duty.

2.  The competent medical evidence, overall, shows that it is 
at least as likely as not that the veteran's current 
bilateral knee disorder is related to his service-connected 
pes planus.  

3.  The competent medical evidence, overall, shows that it is 
at least as likely as not that the veteran's current low back 
disorder is related to his service-connected pes planus.  



CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for a bilateral knee disorder, 
secondary to pes planus, is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2007).

3.  Service connection for low back disorder, secondary to 
pes planus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the case of the veteran's claims for service connection 
for a bilateral knee disorder and a low back disorder, each 
secondary to pes planus, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

In the case of the veteran's claim for service connection for 
sleep apnea, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2005 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case (SSOC) issued in 
July 2007 after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, correspondence dated in 
March 2006, prior to the most recent adjudication in the July 
2007 SSOC, provided the veteran the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim.  Because service connection is being 
denied, no rating or effective date will be assigned with 
respect to this claimed condition, and no prejudice results 
to the veteran from adjudication without such notice.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private treatment records, records from the Social 
Security Administration and records from the State of 
Louisiana Department of Social Services.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA need not conduct an additional examination 
because the information and evidence of record, as set forth 
and analyzed below, contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra.  As service and post-service medical records 
provide evidence against this claim, indicating no connection 
between service and the claimed disorder, there is no basis 
to obtain a medical opinion.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2007).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Claim for service connection for sleep apnea

Turning to the veteran's claim for service connection for 
sleep apnea, the veteran's service medical records are 
negative for complaints, symptoms, findings or diagnoses 
relating to this condition.  Thus, the service medical 
records are evidence against the veteran's claim.  

The veteran's post-service VA and private medical records 
also constitute evidence against his claim.  They show 
treatment and diagnoses of chronic obstructive sleep apnea 
dated many years after service, in 1998 and later, when more 
than 20 years had elapsed after the veteran's service 
discharge.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, these records are negative for any evidence, 
indication or opinion linking the veteran's current sleep 
apnea to service.  In fact, the post-service clinical records 
do not discuss sleep apnea until 1998, when a tentative 
diagnosis was apparently assigned during the veteran's 
treatment for an eye injury.  An examination conducted in 
August 1999 for purposes of Social Security Administration 
benefits purposes noted the recent tentative diagnosis of 
sleep apnea.  Private clinical records dated in 2002 reflect 
that, during assessment for treatment of sleep apnea, the 
veteran reported that the problem with lack of sleep or 
restful sleep was of about three years' duration.  These 
clinical records are devoid of discussion of problems related 
to sleep apnea during the veteran's active service or for the 
first 20 years thereafter.  The history reported to the 
veteran's providers conflicts with the veteran's statement 
about this claim.  

The Board is aware of the veteran's own contentions that he 
had symptoms of sleep apnea while on active duty.  He 
submitted an August 2002 statement from his ex-squad leader 
who stated that the veteran had a sleeping disorder.  At one 
point during active duty, the ex-squad leader was assigned to 
wake the veteran up because of the sleep problems he was 
having.  The ex-squad leader's statement supports the 
veteran's claim in that it shows the veteran was having 
problems waking up during active duty.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

However, as lay persons, the veteran and his ex-squad leader 
are unable to assign a diagnosis or provide a medical opinion 
linking his observed symptoms during active duty to a 
diagnosis assigned after service or linking any current 
medical diagnosis to symptoms they observed many years 
earlier.    Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  As a 
result, their assertions cannot constitute competent medical 
evidence that the veteran had sleep apnea while on active 
duty or that the veteran's current chronic obstructive sleep 
apnea is related to his active duty.  

The veteran implicitly contends that his symptoms of sleep 
apnea have continued since active duty.  When a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the veteran is able to 
observe continuity of sleep apnea since service, his opinions 
are outweighed by the lack of pertinent findings in his 
service medical records, the lack of objective medical 
evidence of the claimed condition for many years after 
separation, the lack of probative medical evidence in support 
of his claim, and notations in clinical records which 
conflict with later statements provided with purposes of this 
claim.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for sleep apnea.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


2.  Claims for service connection for a bilateral knee 
disorder and a low back disorder 

Turning to the veteran's claims for service connection for a 
bilateral knee disorder and a low back disorder, each 
secondary to pes planus, a March 2005 medical opinion from 
R.D.B., M.D., provides that he was treating the veteran for 
herniated nucleus pulposus in the lumbar spine at two levels.  
The veteran had a history of pes planus that caused him to 
walk in an abnormal way.  He had developed knee arthritis 
secondary to his walking status with the flat feet.  This, in 
turn, had caused the veteran to develop chronic back pain and 
caused him to have disc problems in his lower back, the 
provider opined.  

The report of a July 2006 VA examination provides that the 
examiner was asked to provide an opinion as to whether the 
veteran's service-connected pes planus caused or aggravated 
left knee degenerative joint disease, right knee 
patellofemoral pain syndrome, and degenerative disc disease 
of the lumbar spine.  After reviewing the veteran's medical 
history and current findings, the examiner stated that the 
knee conditions were less likely than not related to the 
veteran's pes planus.  The knee conditions were a result of 
aging and stress from being overweight.  There was no 
evidence of diagnosis or protracted treatment for knee 
conditions and therefore the examiner noted no aggravation.  
In addition, the veteran's lumbar spine degenerative disc 
disease was not caused by or as a result of flat feet.  
Changes to the spine shown by X-rays were a result of the 
aging process.  There was no degenerative disc disease lumbar 
spine on active duty and therefore there was no aggravation 
by the flat feet.  

A subsequent August 2006 private medical report from V.L.G., 
D.P.M., provides that he was treating the veteran.  He 
believed that the veteran's flat foot condition was related 
to the osteoarthritic changes occurring in more proximal 
areas of the body and in the axial skeleton, that being the 
shoulder, back and knee areas for which he had been treated 
with ongoing physical therapy.  

Overall, the Board finds that the foregoing medical evidence 
of record is in equipoise.  It shows that it is at least as 
likely as not that the veteran's bilateral pes planus 
aggravated a knee disorder and low back disorder.  Resolving 
the benefit of the doubt in the veteran's favor, service 
connection is established for the veteran's bilateral knee 
disorder and low back disorder as aggravated by bilateral pes 
planus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.385.

ORDER

Service connection for sleep apnea is denied.

Service connection for bilateral knee disorder, secondary to 
pes planus, is granted.

Service connection for low back disability, secondary to pes 
planus, is granted.


REMAND

A preliminary review of the record provides that the 
veteran's claim for service connection for residuals of a 
right shoulder injury requires additional development.  It 
appears that additional service medical records may exist, 
and the claim requires a VA examination.  

The veteran contends that he injured his right shoulder by 
falling out of an armored personnel carrier (APC) while with 
the Reserves at Fort Polk in the summer of 1982.  The sole 
available Reserve service medical record consists of a 
negative June 1983 enlistment examination report.  However, a 
July 2002 statement by six members of the Louisiana Army 
National Guard relate that they witnessed him fall off an APC 
track during 1982 summer camp, that he was transferred to 
sick call.  

An August 2002 statement by nine relatives and friends of the 
veteran relate that they saw him with his arm in a sling for 
several months during the summer months of 1982.  His arm was 
in a sling due to an injury that occurred during summer camp 
with the Army National Guard.  Subsequent private medical 
records reflect that while seeking treatment for the right 
shoulder, the veteran consistently recounted the fall from 
the APC.  An August 1999 private medical report relates the 
veteran's history of a supposed right shoulder dislocation at 
Fort Polk, treated with a sling by a doctor at Fort Polk.  
The pertinent impression was degenerative arthritis of the 
right shoulder secondary to dislocation years ago.  

In light of the foregoing, this claim requires an attempt to 
obtain treatment records from the medical center at Fort 
Polk.  In so finding, the Board observes that the veteran and 
his fellow Reservists are competent to state that he fell 
from an APC and incurred an observable injury of the right 
shoulder.  Similarly, his civilian family and friends are 
competent to say they witnessed him in a sling for an injury 
he related occurred while in the Reserves.  See Layno, Barr, 
supra.  Nevertheless, any additional treatment records from 
that time could provide helpful details.  In addition, a VA 
examination is required to determine the relationship, if 
any, between the veteran's current symptoms and the inservice 
fall.  

The veteran's claim for service connection for depression is 
inextricably intertwined with the issue of entitlement to 
service connection for residuals of a right shoulder injury 
and cannot be adjudicated at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the medical facility at 
Fort Polk any records of treatment of 
the veteran during the summer of 1982.  
Any negative response should be made 
part of the claims file.  

2.  Afford the veteran another 
opportunity to submit any evidence he may 
have in his possession or may be able to 
identify which might assist him to 
provide his claim, including photographs, 
reports of radiologic examinations 
proximate to the injury, employment 
clinical records or other employment 
records which would assist in proving the 
claim, and the like.  

3.  Then, arrange for an examination by 
an appropriate VA examiner to determine 
the nature, extent and etiology of any 
disability of the right shoulder that may 
be present. The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current 
condition of the right shoulder is 
causally related to a 1982 injury 
stemming from a fall from an APC.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

4.  Then, readjudicate the veteran's 
claims for service connection for 
residuals of a right shoulder injury and 
service connection for depression, 
secondary to residuals of a right 
shoulder injury and pes planus.  If any 
benefit sought on appeal remains denied, 
provide the veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


